JOANOS, Judge.
In this appeal of a judgment and sentence for armed robbery and burglary of a dwelling, appellant contends the trial court erred in denying a defense motion for discovery of police reports or an in camera inspection of the same, and in instructing the jury on flight. We affirm.
Although the trial court erred in failing to inquire whether the police reports sought to be discovered contained a substantially verbatim recital of an oral statement, this error was harmless. Black v. State, 383 So.2d 295 (Fla. 1st DCA 1980). The briefs indicate that the defense was able to depose the officers who allegedly recorded a statement by the victim that was substantially verbatim as to the description of the robber.
In addition, the defense thoroughly explored the discrepancies between the victim’s deposition and trial testimony as to her description of the robber, and the police officer testified as to the description of the robber originally given him by the victim. The discrepancies among the descriptions of the robber given by the victim were minor and the evidence of guilt was great.
The trial court did not err in giving the instruction on flight.
AFFIRMED.
MILLS and THOMPSON, JJ., concur.